IN THE UNITED SATES DISTRICT COURT FOR THE NORTHEN
DISTRICT OF OHIO EASTERN DIVISION

SUZANNE P. VARITEK, ) CASE NO. 4: 18-cy-1281
)
Plaintiff, ) .
) JUDGE DONALD C. NUGENT
Vv. )
) Magistrate Judge Thomas M.
COMMISSIONER OF ) Parker
SOCIAL SECURITY, )
)
Defendant. ) MEMORANDUM OPINION

This matter comes before the Court on the Report and Recommendation of Magistrate
Judge Thomas M. Parker (ECF #17), recommending that the Commissioner of Social Security’s
final determination denying Plaintiff, Suzanne Varitek’s application for Disability Insurance

Benefits be affirmed.
Factual and Procedural Background

On February 20, 2015, Plaintiff, Suzanne Varitek, applied for Disability Insurance
Benefits (DIB) alleging a disability onset date of July 1, 2014 due to bipolar disorder, anxiety,
ADHD, interstitial cystitis, and gastritis. (ECF #17 p. 2). The Social Security Administration
denied Ms. Varitek’s application initially and upon reconsideration. (/d.). Upon Ms. Varitek’s
request for an administrative hearing, Administrative Law Judge (ALJ) Karl Alexander heard
Ms. Varitek’s case on August 23, 2017, and denied her claim on December 26, 2017. (/d.). On
April 6, 2018, the Appeals Council denied further review, rendering the ALJ’s decision and
Commissioner’s decision final. (/d.). On June 5, 2018, Ms. Varitek filed a complaint to seek

judicial review of the Commissioner’s decision. (ECF #1).
Report and Recommendation

On April 23, 2019, Magistrate Judge Parker issued his Report and Recommendation.
(ECF #17). Magistrate Judge Parker found the ALJ “applied the proper legal standards and
reached a decision supported by substantial evidence.” (ECF #17 pp. 32). On May 7, 2019,
Plaintiff filed two objections to the Report and Recommendation. (ECF #18). On May 21, 2019,
the Commissioner filed a Response to Plaintiff's objections. (ECF #19).

Standard of Review for a Magistrate Judge’s Report and Recommendation

The standard of review for a Magistrate Judge’s Report and Recommendation is distinct
from the ALJ’s standard of review for the Commissioner of Social Security’s decision in that the
ALJ is limited to considering whether the Commissioner’s decision 1s supported by substantial
evidence. See Smith v. Secretary of Health and Human Servs., 893 F.2d 106, 108 (6th Cir. 1989)

The applicable District Court standard of review for a Magistrate Judge’s Report and
Recommendation depends on whether objections were made to the report. When objections are
made to a Report and Recommendation, the District Court reviews the case de novo. FED. R.
Civ. P. 72(b) provides:

The district judge must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to. The district judge may accept,

reject, or modify the recommended disposition; receive further evidence; or return

the matter to the magistrate judge with instructions.
Ms. Varitek filed two objections in response to Magistrate Judge Parker’s Report and

Recommendation. Ms. Varitek’s first objection alleges that the ALJ failed to account for her

gastrointestinal issues, and secondly, that the ALJ failed to properly evaluate the opinions of the
consultative examiner. (/d. p. 2-3). Magistrate Judge Parker’s Report and Recommendation
properly reviewed the ALJ’s consideration of Ms. Varitek’s gastrointestinal issues and the
opinions of the consultative examiner. Further, Magistrate Judge Parker was correct in finding
that the ALJ adequately considered those issues in his decision to uphold the Commissioner’s
denial of Ms. Varitek’s application. Magistrate Judge Parker applied the correct standard of
review in deciding that the Commissioner's findings were reasonably drawn from the record and
supported by substantial evidence. (ECF #17 p. 17). Accordingly, this Court agrees with
Magistrate Judge Parker’s conclusion and finds Ms. Varitek’s objections to be without merit.
After careful evaluation of the record, this Court adopts the findings of fact and conclusions of
Magistrate Judge Parker’s as its own.
Conclusion

Magistrate Judge Parker thoroughly and exhaustively reviewed this case, and properly
found the ALJ’s decision to be supported by substantial evidence. Accordingly, the Report and
Recommendation of Magistrate Judge Parker (ECF #17) is hereby ADOPTED. The
Commissioner’s final determine denying the Plaintiff's application for Disability Insurance
Benefits is hereby AFFIRMED.

This case is hereby TERMINATED.

IT IS SO ORDERED. ( Neal

] { v
DONALD C. NUGEN
United States District Judge

DATED: t
